 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10

11

12
     UNIFY FINANCIAL CREDIT UNION,           CASE NO. 2:19-CV-08102 FMO-FFM
13
             Plaintiff,                     [PROPOSED] STIPULATED
14   v.                                     PROTECTIVE ORDER
15   CAROLANNE CHAVANNE and
     PROSPERITY WEALTH PLANNING
16
     LLC,
17
             Defendants,
18
19
     CAROLANNE CHAVANNE and
20   PROSPERITY WEALTH PLANNING
     LLC,
21

22           Counterclaimants,

23   v.
24   UNIFY FINANCIAL CREDIT UNION,
25           Counterdefendant.
26

27

28

                            STIPULATED PROTECTIVE ORDER
                            CASE NO. 2:19-CV-08102 FMO-FFM
 1   I.    PURPOSES AND LIMITATIONS
 2         Discovery in this action is likely to involve production of confidential,
 3   proprietary, or private information for which special protection from public disclosure
 4   and from use for any purpose other than prosecuting this litigation may be warranted.
 5   Accordingly, the parties hereby stipulate to and petition the Court to enter the
 6   following Stipulated Protective Order. The parties acknowledge that this Order does
 7   not confer blanket protections on all disclosures or responses to discovery and that the
 8   protection it affords from public disclosure and use extends only to the limited
 9   information or items that are entitled to confidential treatment under the applicable
10   legal principles. The parties further acknowledge, as set forth in Section XIII(C),
11   below, that this Stipulated Protective Order does not entitle them to file confidential
12   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
13   followed and the standards that will be applied when a party seeks permission from
14   the Court to file material under seal.
15   II.   GOOD CAUSE STATEMENT
16         This action is likely to involve trade secrets, customer and pricing lists and
17   other valuable research, development, commercial, financial, technical and/or
18   proprietary information for which special protection from public disclosure and from
19   use for any purpose other than prosecution of this action is warranted. Such
20   confidential and proprietary materials and information consist of, among other things,
21   confidential business or financial information, information regarding confidential
22   business practices, or other confidential research, development, or commercial
23   information (including information implicating privacy rights of third parties),
24   information otherwise generally unavailable to the public, or which may be privileged
25   or otherwise protected from disclosure under state or federal statutes, court rules, case
26   decisions, or common law. Accordingly, to expedite the flow of information, to
27   facilitate the prompt resolution of disputes over confidentiality of discovery materials,
28   to adequately protect information the parties are entitled to keep confidential, to
                                              1
                               STIPULATED PROTECTIVE ORDER
                               CASE NO. 2:19-CV-08102 FMO-FFM
 1   ensure that the parties are permitted reasonable necessary uses of such material in
 2   preparation for and in the conduct of trial, to address their handling at the end of the
 3   litigation, and serve the ends of justice, a protective order for such information is
 4   justified in this matter. It is the intent of the parties that information will not be
 5   designated as confidential for tactical reasons and that nothing be so designated
 6   without a good faith belief that it has been maintained in a confidential, non-public
 7   manner, and there is good cause why it should not be part of the public record of this
 8   case.
 9   III.    DEFINITIONS
10           A.    Action: This pending federal law suit.
11           B.    Challenging Party: A Party or Non-Party that challenges the designation
12   of information or items under this Order.
13           C.    “CONFIDENTIAL” Information or Items: Information (regardless of
14   how it is generated, stored or maintained) or tangible things that qualify for protection
15   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
16   Cause Statement.
17           D.    Counsel: Outside Counsel of Record and House Counsel (as well as
18   their support staff).
19           E.    Designating Party: A Party or Non-Party that designates information or
20   items that it produces in disclosures or in responses to discovery as
21   “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
22   ONLY.”
23           F.    Disclosure or Discovery Material: All items or information, regardless
24   of the medium or manner in which it is generated, stored, or maintained (including,
25   among other things, testimony, transcripts, and tangible things), that are produced or
26   generated in disclosures or responses to discovery in this matter.
27           G.    Expert: A person with specialized knowledge or experience in a matter
28   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                                               2
                                STIPULATED PROTECTIVE ORDER
                                CASE NO. 2:19-CV-08102 FMO-FFM
 1   an expert witness or as a consultant in this Action.
 2         H.     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
 3   Information or Items: extremely sensitive “Confidential Information or Items,”
 4   disclosure of which to another Party or Non-Party would create a substantial risk of
 5   serious harm that could not be avoided by less restrictive means.
 6         I.     House Counsel: Attorneys who are employees of a party to this Action.
 7   House Counsel does not include Outside Counsel of Record or any other outside
 8   counsel.
 9         J.     Non-Party: Any natural person, partnership, corporation, association, or
10   other legal entity not named as a Party to this action.
11         K.     Outside Counsel of Record: Attorneys who are not employees of a party
12   to this Action but are retained to represent or advise a party to this Action and have
13   appeared in this Action on behalf of that party or are affiliated with a law firm which
14   has appeared on behalf of that party, and includes support staff.
15         J.     Party: Any party to this Action, including all of its officers, directors,
16   employees, consultants, retained experts, and Outside Counsel of Record (and their
17   support staffs).
18         K.     Producing Party: A Party or Non-Party that produces Disclosure or
19   Discovery Material in this Action.
20         L.     Professional Vendors: Persons or entities that provide litigation support
21   services (e.g., photocopying, videotaping, translating, preparing exhibits or
22   demonstrations, and organizing, storing, or retrieving data in any form or medium)
23   and their employees and subcontractors.
24         M.     Protected Material: Any Disclosure or Discovery Material that is
25   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
26   EYES ONLY.”
27         N.     Receiving Party: A Party that receives Disclosure or Discovery Material
28   from a Producing Party.
                                              3
                               STIPULATED PROTECTIVE ORDER
                               CASE NO. 2:19-CV-08102 FMO-FFM
 1   IV.   SCOPE
 2         The protections conferred by this Stipulation and Order cover not only
 3   Protected Material (as defined above), but also (1) any information copied or
 4   extracted from Protected Material; (2) all copies, excerpts, summaries, or
 5   compilations of Protected Material; and (3) any testimony, conversations, or
 6   presentations by Parties or their Counsel that might reveal Protected Material.
 7   Any use of Protected Material at trial shall be governed by the orders of the trial
 8   judge. This Order does not govern the use of Protected Material at trial.
 9   V.    DURATION
10         Even after final disposition of this litigation, the confidentiality obligations
11   imposed by this Order shall remain in effect until a Designating Party agrees
12   otherwise in writing or a court order otherwise directs. Final disposition shall be
13   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
14   or without prejudice; and (2) final judgment herein after the completion and
15   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
16   including the time limits for filing any motions or applications for extension of time
17   pursuant to applicable law.
18   VI.   DESIGNATING PROTECTED MATERIAL
19         A.     Exercise of Restraint and Care in Designating Material for Protection.
20         Each Party or Non-Party that designates information or items for protection
21   under this Order must take care to limit any such designation to specific material that
22   qualifies under the appropriate standards. The Designating Party must designate for
23   protection only those parts of material, documents, items, or oral or written
24   communications that qualify so that other portions of the material, documents, items,
25   or communications for which protection is not warranted are not swept unjustifiably
26   within the ambit of this Order.
27         Mass, indiscriminate, or routinized designations are prohibited. Designations
28   that are shown to be clearly unjustified or that have been made for an improper
                                              4
                               STIPULATED PROTECTIVE ORDER
                               CASE NO. 2:19-CV-08102 FMO-FFM
 1   purpose (e.g., to unnecessarily encumber the case development process or to impose
 2   unnecessary expenses and burdens on other parties) may expose the Designating Party
 3   to sanctions.
 4         If it comes to a Designating Party’s attention that information or items that it
 5   designated for protection do not qualify for protection, that Designating Party must
 6   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 7         B.        Manner and Timing of Designations.
 8         Except as otherwise provided in this Order (see, e.g., Section B(2)(b) below), or
 9   as otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for
10   protection under this Order must be clearly so designated before the material is
11   disclosed or produced.
12         Designation in conformity with this Order requires the following:
13                   1.   For information in documentary form (e.g., paper or electronic
14   documents, but excluding transcripts of depositions or other pretrial or trial
15   proceedings), that the Producing Party affix at a minimum, the legend
16   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
17   ONLY” to each page that contains protected material. If only a portion or portions of
18   the material on a page qualifies for protection, the Producing Party also must clearly
19   identify the protected portion(s) (e.g., by making appropriate markings in the
20   margins). A Party or Non-Party that makes original documents available for
21   inspection need not designate them for protection until after the inspecting Party has
22   indicated which documents it would like copied and produced. During the inspection
23   and before the designation, all of the material made available for inspection shall be
24   deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the
25   inspecting Party has identified the documents it wants copied and produced, the
26   Producing Party must determine which documents, or portions thereof, qualify for
27   protection under this Order. Then, before producing the specified documents, the
28   Producing Party must affix the appropriate legend (“CONFIDENTIAL” or “HIGHLY
                                               5
                                STIPULATED PROTECTIVE ORDER
                                CASE NO. 2:19-CV-08102 FMO-FFM
 1   CONFIDENTIAL – ATTORNEY’S EYES ONLY”) to each page that contains
 2   Protected Material. If only a portion or portions of the material on a page qualifies for
 3   protection, the Producing Party also must clearly identify the protected portion(s)
 4   (e.g., by making appropriate markings in the margins).
 5                2.     For testimony given in depositions or in other pretrial or trial
 6   proceedings, that the Designating Party identify the Disclosure or Discovery Material
 7   on the record, before the close of the deposition all protected testimony and specify
 8   the level of protection being asserted. When it is impractical to identify separately
 9   each portion of testimony that is entitled to protection and it appears that substantial
10   portions of the testimony may qualify for protection, the Designating Party may
11   invoke on the record (before the deposition, hearing, or other proceeding is
12   concluded) a right to have up to 21 days to identify the specific portions of the
13   testimony as to which protection is sought and to specify the level of protection being
14   asserted. Only those portions of the testimony that are appropriately designated for
15   protection within the 21 days shall be covered by the provisions of this Stipulated
16   Protective Order. Alternatively, a Designating Party may specify, at a deposition or
17   up to 21 days afterwards if that period is properly invoked, that the entire transcript
18   shall be treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
19   ATTORNEYS’ EYES ONLY.”
20                Parties should give the other parties notice if they reasonably expect a
21   deposition, hearing or other proceeding to include Protective Material so that the other
22   parties can ensure that only authorized individuals who have signed the
23   “Acknowledgement and Agreement to Be Bound” (Exhibit A) are present at those
24   proceedings. The use of a document as an exhibit at a deposition shall not in any way
25   affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
26   ATTORNEYS’ EYES ONLY.”
27                Transcripts containing Protected Material shall have an obvious legend
28   on the title page that the transcript contains Protective Material, and the title page
                                               6
                                STIPULATED PROTECTIVE ORDER
                                CASE NO. 2:19-CV-08102 FMO-FFM
 1   shall be followed by a list of all pages (including line numbers as appropriate) that
 2   have been designated as Protective material and the level of protection being asserted
 3   by the Designated Party. The Designating Party shall inform the court reported of
 4   these requirements. Any transcript that is prepared before the expiration of a 21-day
 5   period for designation shall be treated during that period as if it had been designated
 6   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless
 7   otherwise agreed. After the expiration of that period, the transcript shall be treated
 8   only as actually designated.
 9                3.     For information produced in form other than document and for any
10   other tangible items, that the Producing Party affix in a prominent place on the
11   exterior of the container or containers in which the information is stored the legend
12   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
13   ONLY.” If only a portion or portions of the information warrants protection, the
14   Producing Party, to the extent practicable, shall identify the protected portion(s).
15         C.     Inadvertent Failure to Designate. If timely corrected, an inadvertent
16   failure to designate qualified information or items does not, standing alone, waive the
17   Designating Party’s right to secure protection under this Order for such material.
18   Upon timely correction of a designation, the Receiving Party must make reasonable
19   efforts to assure that the material is treated in accordance with the provisions of this
20   Order.
21   VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
22         A.     Timing of Challenges. Any party or Non-Party may challenge a
23   designation of confidentiality at any time that is consistent with the Court’s
24   Scheduling Order.
25         B.     Meet and Confer. The Challenging Party shall initiate the dispute
26   resolution process under Local Rule 37.1 et seq. The burden of persuasion in any
27   such challenge proceeding shall be on the Designating Party. Frivolous challenges,
28   and those made for an improper purpose (e.g., to harass or impose unnecessary
                                              7
                               STIPULATED PROTECTIVE ORDER
                               CASE NO. 2:19-CV-08102 FMO-FFM
 1   expenses and burdens on other parties) may expose the Challenging Party to
 2   sanctions. Unless the Designating Party has waived or withdrawn the confidentiality
 3   designation, all parties shall continue to afford the material in question the level of
 4   protection to which it is entitled under the Producing Party’s designation until the
 5   Court rules on the challenge.
 6   VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
 7         A.     Basic Principles. A Receiving Party may use Protected Material that is
 8   disclosed or produced by another Party or by a Non-Party in connection with this
 9   Action only for prosecuting, defending, or attempting to settle this Action. Such
10   Protected Material may be disclosed only to the categories of persons and under the
11   conditions described in this Order. When the Action has been terminated, a
12   Receiving Party must comply with the provisions of Section XIV below. Protected
13   Material must be stored and maintained by a Receiving Party at a location and in a
14   secure manner that ensures that access is limited to the persons authorized under this
15   Order.
16         B.     Disclosure of “CONFIDENTIAL” Information or Items. Unless
17   otherwise ordered by the Court or permitted in writing by the Designating Party, a
18   Receiving Party may disclose any information or item designated
19   “CONFIDENTIAL” only to:
20                1.     The Receiving Party’s Outside Counsel of Record in this Action,
21   as well as employees of said Outside Counsel of Record to whom it is reasonably
22   necessary to disclose the information for this Action;
23                2.     The officers, directors, and employees (including House Counsel)
24   of the Receiving Party to whom disclosure is reasonably necessary for this Action;
25                3.     Experts (as defined in this Order) of the Receiving Party to whom
26   disclosure is reasonably necessary for this Action and who have signed the
27   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
28                4.     The Court and its personnel;
                                               8
                                STIPULATED PROTECTIVE ORDER
                                CASE NO. 2:19-CV-08102 FMO-FFM
 1                5.     Court reporters and their staff;
 2                6.     Professional jury or trial consultants, mock jurors, and
 3   Professional Vendors to whom disclosure is reasonably necessary or this Action and
 4   who have signed the “Acknowledgment and Agreement to be Bound” attached as
 5   Exhibit A hereto;
 6                7.     The author or recipient of a document containing the information
 7   or a custodian or other person who otherwise possessed or knew the information;
 8                8.     During their depositions, witnesses, and attorneys for witnesses, in
 9   the Action to whom disclosure is reasonably necessary provided: (i) the deposing
10   party requests that the witness sign the “Acknowledgment and Agreement to Be
11   Bound;” and (ii) they will not be permitted to keep any confidential information
12   unless they sign the “Acknowledgment and Agreement to Be Bound,” unless
13   otherwise agreed by the Designating Party or ordered by the Court. Pages of
14   transcribed deposition testimony or exhibits to depositions that reveal Protected
15   Material may be separately bound by the court reporter and may not be disclosed to
16   anyone except as permitted under this Stipulated Protective Order; and
17                9.     Any mediator or settlement officer, and their supporting personnel,
18   mutually agreed upon by any of the parties engaged in settlement discussions.
19         C.     Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
20   ONLY” Information or Items. Unless otherwise ordered by the Court or permitted in
21   writing by the Designating Party, a Receiving Party may disclose any information or
22   item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only
23   to:
24                1.     The Receiving Party’s Outside Counsel of Record in this Action,
25   as well as employees of said Outside Counsel of Record to whom it is reasonably
26   necessary to disclose the information for this Action;
27

28
                                              9
                               STIPULATED PROTECTIVE ORDER
                               CASE NO. 2:19-CV-08102 FMO-FFM
 1                2.     The officers, directors, and employees (including House Counsel)
 2   of the Receiving Party to whom disclosure is reasonably necessary for this Action and
 3   who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4                3.     Experts (as defined in this Order) of the Receiving Party to whom
 5   disclosure is reasonably necessary for this Action and who have signed the
 6   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 7                4.     The Court and its personnel;
 8                5.     Court reporters and their staff;
 9                6.     Professional jury or trial consultants, mock jurors, and
10   Professional Vendors to whom disclosure is reasonably necessary or this Action and
11   who have signed the “Acknowledgment and Agreement to be Bound” attached as
12   Exhibit A hereto;
13                7.     The author or recipient of a document containing the information
14   or a custodian or other person who otherwise possessed or knew the information;
15         D.     Procedures for Approving or Objecting to Disclosure of “HIGHLY
16   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items to
17   Designated House Counsel or Experts.
18                1.     Unless otherwise ordered by the court or agreed to in writing by
19   the Designating Party, a Party that seeks to disclose to Designated House Counsel any
20   information that has been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’
21   EYES ONLY” first must make a written request to the Designating Party that (1) sets
22   forth the full name of the Designated House Counsel and the city and state of his or
23   her residence, and (2) describes the Designated House Counsel’s current and
24   reasonably foreseeable future primary job duties and responsibilities in sufficient
25   detail to determine if House Counsel is involved, or may become involved, in any
26   competitive decision-making.
27                2.     Unless otherwise ordered by the court or agreed to in writing by
28   the Designating Party, a Party that seeks to disclose to an Expert (as defined in this
                                              10
                               STIPULATED PROTECTIVE ORDER
                               CASE NO. 2:19-CV-08102 FMO-FFM
 1   Order) any information that has been designated “HIGHLY CONFIDENTIAL –
 2   ATTORNEYS’ EYES ONLY” first must make a written request to the Designating
 3   Party that (1) identifies the general categories of “HIGHLY CONFIDENTIAL –
 4   ATTORNEYS’ EYES ONLY” information that the Receiving Party seeks permission
 5   disclose to the Expert, (2) sets forth the full name of the Expert and the city and state
 6   of his or her primary residence, (3) attaches a copy of the Expert’s current resume, (4)
 7   identifies the Expert’s current employer(s), (5) identifies each person or entity from
 8   whom the Expert has received compensation or funding for work in his or her areas of
 9   expertise or to whom the expert has provided professional services, including in
10   connection with a litigation, at any time during the preceding five years, and (6)
11   identifies (by name and number of the case, filing date, and location of court) any
12   litigation in connection with which the Expert has offered expert testimony, including
13   through a declaration, report, or testimony at a deposition or trial, during the
14   preceding five years.
15                3.     A Party that receives a timely written objection must meet and
16   confer with the Designating Party (through direct voice to voice dialogue) to try to
17   resolve the matter by agreement within seven days of the written objection. If no
18   agreement is reached, the parties must comply with the undersigned’s Standing Order.
19   IX.   PROTECTED MATERIAL SUPOENAED OR ORDERED PRODUCED
20   IN OTHER LITIGATION
21         If a Party is served with a subpoena or a court order issued in other litigation
22   that compels disclosure of any information or items designated in this Action as
23   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
24   ONLY” that Party must:
25         A.     Promptly notify in writing the Designating Party. Such notification shall
26   include a copy of the subpoena or court order;
27         B.     Promptly notify in writing the party who caused the subpoena or order to
28   issue in the other litigation that some or all of the material covered by the subpoena or
                                              11
                               STIPULATED PROTECTIVE ORDER
                               CASE NO. 2:19-CV-08102 FMO-FFM
 1   order is subject to this Protective Order. Such notification shall include a copy of this
 2   Stipulated Protective Order; and
 3         C.     Cooperate with respect to all reasonable procedures sought to be pursued
 4   by the Designating Party whose Protected Material may be affected.
 5         If the Designating Party timely seeks a protective order, the Party served with
 6   the subpoena or court order shall not produce any information designated in this
 7   action as “CONFIDENTIAL” or “HIGHLY CONFIDENTAL – ATTORNEYS’
 8   EYES ONLY” before a determination by the Court from which the subpoena or order
 9   issued, unless the Party has obtained the Designating Party’s permission. The
10   Designating Party shall bear the burden and expense of seeking protection in that
11   court of its confidential material and nothing in these provisions should be construed
12   as authorizing or encouraging a Receiving Party in this Action to disobey a lawful
13   directive from another court.
14   X.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
15         PRODUCED IN THIS LITIGATION
16         A.     The terms of this Order are applicable to information produced by a Non-
17   Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
18   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information produced by
19   Non-Parties in connection with this litigation is protected by the remedies and relief
20   provided by this Order. Nothing in these provisions should be construed as
21   prohibiting a Non-Party from seeking additional protections.
22         B.     In the event that a Party is required, by a valid discovery request, to
23   produce a Non-Party’s confidential information in its possession, and the Party is
24   subject to an agreement with the Non-Party not to produce the Non-Party’s
25   confidential information, then the Party shall:
26                1.     Promptly notify in writing the Requesting Party and the Non-Party
27   that some or all of the information requested is subject to a confidentiality agreement
28   with a Non-Party;
                                              12
                               STIPULATED PROTECTIVE ORDER
                               CASE NO. 2:19-CV-08102 FMO-FFM
 1                2.     Promptly provide the Non-Party with a copy of the Stipulated
 2   Protective Order in this Action, the relevant discovery request(s), and a reasonably
 3   specific description of the information requested; and
 4                3.     Make the information requested available for inspection by the
 5   Non-Party, if requested.
 6         C.     If the Non-Party fails to seek a protective order from this court within 14
 7   days of receiving the notice and accompanying information, the Receiving Party may
 8   produce the Non-Party’s confidential information responsive to the discovery request.
 9   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
10   any information in its possession or control that is subject to the confidentiality
11   agreement with the Non-Party before a determination by the court. Absent a court
12   order to the contrary, the Non-Party shall bear the burden and expense of seeking
13   protection in this court of its Protected Material.
14   XI.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
15         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
16   Protected Material to any person or in any circumstance not authorized under this
17   Stipulated Protective Order, the Receiving Party must immediately (1) notify in
18   writing the Designating Party of the unauthorized disclosures, (2) use its best efforts
19   to retrieve all unauthorized copies of the Protected Material, (3) inform the person or
20   persons to whom unauthorized disclosures were made of all the terms of this Order,
21   and (4) request such person or persons to execute the “Acknowledgment and
22   Agreement to be Bound” that is attached hereto as Exhibit A.
23   XII. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
24         PROTECTED MATERIAL
25         When a Producing Party gives notice to Receiving Parties that certain
26   inadvertently produced material is subject to a claim of privilege or other protection,
27   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
28   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                                               13
                                STIPULATED PROTECTIVE ORDER
                                CASE NO. 2:19-CV-08102 FMO-FFM
 1   may be established in an e-discovery order that provides for production without prior
 2   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 3   parties reach an agreement on the effect of disclosure of a communication or
 4   information covered by the attorney-client privilege or work product protection, the
 5   parties may incorporate their agreement in the Stipulated Protective Order submitted
 6   to the Court.
 7   XIII. MISCELLANEOUS
 8         A.        Right to Further Relief. Nothing in this Order abridges the right of any
 9   person to seek its modification by the Court in the future.
10         B.        Right to Assert Other Objections. By stipulating to the entry of this
11   Protective Order, no Party waives any right it otherwise would have to object to
12   disclosing or producing any information or item on any ground not addressed in this
13   Stipulated Protective Order. Similarly, no Party waives any right to object on any
14   ground to use in evidence of any of the material covered by this Protective Order.
15         C.        Filing Protected Material. A Party that seeks to file under seal any
16   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
17   only be filed under seal pursuant to a court order authorizing the sealing of the
18   specific Protected Material at issue. If a Party's request to file Protected Material
19   under seal is denied by the Court, then the Receiving Party may file the information in
20   the public record unless otherwise instructed by the Court.
21   XIV. FINAL DISPOSITION
22         After the final disposition of this Action, as defined in Section V, within sixty
23   (60) days of a written request by the Designating Party, each Receiving Party must
24   return all Protected Material to the Producing Party or destroy such material. As used
25   in this subdivision, “all Protected Material” includes all copies, abstracts,
26   compilations, summaries, and any other format reproducing or capturing any of the
27   Protected Material. Whether the Protected Material is returned or destroyed, the
28   Receiving Party must submit a written certification to the Producing Party (and, if not
                                                 14
                                  STIPULATED PROTECTIVE ORDER
                                  CASE NO. 2:19-CV-08102 FMO-FFM
 1   the same person or entity, to the Designating Party) by the 60 day deadline that (1)
 2   identifies (by category, where appropriate) all the Protected Material that was returned
 3   or destroyed and (2) affirms that the Receiving Party has not retained any copies,
 4   abstracts, compilations, summaries or any other format reproducing or capturing any
 5   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
 6   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 7   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 8   reports, attorney work product, and consultant and expert work product, even if such
 9   materials contain Protected Material. Any such archival copies that contain or
10   constitute Protected Material remain subject to this Protective Order as set forth in
11   Section V.
12         Any violation of this Order may be punished by any and all appropriate
13   measures including, without limitation, contempt proceedings and/or monetary
14   sanctions.
15

16         FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
17

18
19   Dated:       2-24-20                        S/ FREDERICK F. MUMM
                                                HON. FREDERICK F. MUMM
20                                              United States Magistrate Judge
21

22

23

24

25

26

27

28
                                              15
                               STIPULATED PROTECTIVE ORDER
                               CASE NO. 2:19-CV-08102 FMO-FFM
 1                                           EXHIBIT A
 2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3           I,                                [print or type full name], of
 4                   [print or type full address], declare under penalty of perjury that I have
 5   read in its entirety and understand the Stipulated Protective Order that was issue by
 6   the United States District Court for the Central District of California on [DATE] in
 7   the case of                               [insert formal name of the case and the number
 8   and initials assigned to it by the Court]. I agree to comply with and to be bound by all
 9   the terms of this Stipulated Protective Order and I understand and acknowledge that
10   failure to so comply could expose me to sanctions and punishment in the nature of
11   contempt. I solemnly promise that I will not disclose in any manner any information
12   or item that is subject to this Stipulated Protective Order to any person or entity
13   except in strict compliance with the provisions of this Order.
14           I further agree to submit to the jurisdiction of the United States District Court
15   for the Central District of California for the purpose of enforcing the terms of this
16   Stipulated Protective Order, even if such enforcement proceedings occur after
17   termination of this action. I hereby appoint                                [print or type
18   full name] of                                    [print or type full address and telephone
19   number] as my California agent for service of process in connection with this action
20   or any proceedings related to enforcement of this Stipulated Protective Order.
21

22   Date:
23   City and State where sworn and signed:
24   Printed Name:
25   Signature:
26

27

28
                                                16
                                 STIPULATED PROTECTIVE ORDER
                                 CASE NO. 2:19-CV-08102 FMO-FFM
